PER CURIAM.
Andrew Smith ("Movant") appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant's sole point on appeal is that the motion court erred in denying the motion because he received ineffective assistance from his plea counsel, as counsel was insufficiently prepared for trial and failed to communicate sufficiently with Movant prior to trial. Movant states these failures caused him to unknowingly, unintelligently, and involuntarily enter the guilty plea. Further, Movant asserts that, but for plea counsel's ineffectiveness, he would have opted to go to trial instead of entering the guilty plea. We affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).